The opinion of the court was delivered by
Valentine, J.:
i cross-examiSeS^xtenf" ofinquny. This proceeding in the district court was on an appeal from the board of county commissioners on proceedings for the condemnation of land for the right of way for the Missouri, Kansas, and Texas Rai lway Company. The plaintiffs in error the railway company, who were defendants below, claim that “ The court below erred in not permitting the witness Heylmun to answer the following question put to him by the defendants below: £ W ould the damages have keen less if there had been proper culverts, and crossings constructed from the improvements to majn body of the land, north of the railroad?”’ Heylmun was a witness for the defendants in error. He had already testified in chief, and this question was put to him on his cross-examination by the railway company. He hgd already given his opinion concerning the value of the land before and after the railroad was constructed through it. His opinion was, that the land was less valuable afterward than before; that the construction of the railroad through his land depreciated the value thereof about ten dollars per acre. And among the reasons that he gave why the land was. less valuable, on account of the railroad, were the following: First, he stated that there was an insufficient culvert constructed; second, he stated that the railroad was so constructed through the land as to leave the buildings and other improve*442ments on one side of the road, and the main body of the land on the other side. The other evidence had previously shown that there were two cuts made through the farm, each eight or ten feet deep. After all this evidence, and much more, was given, the question above quoted was asked on cross-examination-; and we think the court should have permitted it to be answered. Great latitude should generally be allowed on cross-examination.
2. Damages to for railroad purposes. In assessing damages done to land by reason of the appropriation of a right of way through it for a railroad, th’e commissioners or iury may always take into conj j j j sideration all incidental loss, inconvenience, and damages, present and prospective, which may be known, or may reasonably be exjiected to result from the construction and operation of the road in a legal and proper manner; and in doing so they may always take into consideration the exact condition in which the road may be at the time when they make the assessment. The judgment of the court below must be reversed.
All the Justices concurring.